     Case 2:20-cv-00227-TLN-JDP Document 42 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN INDIANA CURRY,                                 Case No. 2:20-cv-00227-TLN-JDP (PC)
12                        Plaintiff,                      ORDER (1) DENYING PLAINTIFF’S
                                                          MOTION FOR APPOINTMENT OF
13            v.                                          COUNSEL AND (2) GRANTING
                                                          PLAINTIFF’S MOTION FOR AN
14    SESSIONS, et al.,                                   EXTENSION OF TIME TO RESPOND TO
                                                          DISCOVERY
15                        Defendants.
                                                          ECF Nos. 40, 41
16

17
             Plaintiff has filed a third motion requesting the appointment of counsel. ECF No. 40. As
18
     previously explained to plaintiff, he does not have a constitutional right to appointed counsel in
19
     this action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the
20
     authority to require an attorney to represent plaintiff. See Mallard v. U.S. District Court for the
21
     Southern District of Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary
22
     assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to
23
     represent any person unable to afford counsel”); Rand, 113 F.3d at 1525. However, without a
24
     means to compensate counsel, the court will seek volunteer counsel only in exceptional
25
     circumstances. In determining whether such circumstances exist, “the district court must evaluate
26
     both the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his
27
     claims pro se in light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525
28
     Case 2:20-cv-00227-TLN-JDP Document 42 Filed 01/22/21 Page 2 of 3


 1   (internal quotation marks and citations omitted).

 2           Plaintiff argues that appointment of counsel is necessary because the law library at his

 3   facility is currently closed to inmates due to the current pandemic. ECF No. 40. He claims that

 4   that this has limited his ability to gain access to legal materials. Id. The court is sympathetic to

 5   the challenge plaintiff faces in gaining access to legal material. But this challenge is not unique

 6   to plaintiff. Inmates throughout California and the country face similar obstacles as a result of the

 7   pandemic. Accordingly, plaintiff’s situation, while unfortunate, does not constitute an

 8   exceptional circumstance justifying the appointment of counsel. To hold otherwise would require

 9   counsel be appointed for virtually all incarcerated litigants, which is simply not feasible. For this

10   reason, plaintiff’s motion to appoint counsel will be denied.

11           Plaintiff also moves for a thirty-day extension of time to respond to defendant Sessions’s

12   interrogatories. ECF No. 41. Good cause appearing, plaintiff’s motion for an extension of time is

13   granted.

14           Accordingly, it is hereby ORDERED that:

15           1. Plaintiff’s motion for appointment of counsel, ECF No. 40, is denied without

16   prejudice.

17           2. Plaintiff’s motion for a thirty-day extension of time, ECF No. 41, is granted, and

18   plaintiff shall serve his responses to defendant Sessions’s interrogatories by no later than

19   February 22, 2021.

20           3. The August 24, 2020 discovery and scheduling order is modified as follows:
21                   a. The deadline for completion of discovery is extended to February 22, 2021 for

22   the limited purpose of allowing plaintiff to serve his response to Sessions’s interrogatories.

23                   b. Defendant Sessions is granted until March 8, 2021 to file a motion to compel

24   plaintiff’s responses to his interrogatories.

25

26
27

28
                                                         2
     Case 2:20-cv-00227-TLN-JDP Document 42 Filed 01/22/21 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   January 21, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
